ON MOTION
ORDER
BioPet Vet Lab, Inc. et al. (BioPet) submit a motion for a stay, pending appeal, of the preliminary injunction entered by the United States District Court for the Eastern District of Virginia.
Upon consideration thereof,
It Is Ordered That:
BioPet is directed to submit a fully briefed motion for a stay, pending appeal, of the preliminary injunction within 7 days from the date of issuance of the trial court’s preliminary injunction opinion. The preliminary injunction is temporarily stayed pending this court’s consideration of BioPet’s fully briefed motion and Fred Hutchinson Cancer Research Center et al.’s response.